ORDER

PER CURIAM.
Timothy Schwent appeals from the probate court’s judgment finding in favor of Roy Evans, Madonna Livingston, Michelle Craven, and Sherry Mistretta (collectively Respondents) on claims related to the construction of a trust and amendment thereto by Helen D. Just prior to her death. We have reviewed the briefs of the parties and the record on appeal and conclude the probate court committed no error in entering judgment in favor of Respondents. An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons *504for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).